Citation Nr: 1742988	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  09-24 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for infectious hepatitis (currently identified as hepatitis A). 

2.  Entitlement to service connection for hepatitis C.


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel








INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970.

This case comes before the Board of Veterans' Appeals Board) on appeal from a
May 2009 rating decision by the Department of Veterans Affairs (VA) Regional
Office (RO) in Boston, Massachusetts.

In April 2012, the Veteran failed to appear for a scheduled Travel Board hearing.  He has not requested a new hearing and has not provided good cause for his failure to appear.  As such, the Board deems his hearing request as being withdrawn 38 C.F.R. § 20.704(d).

In June 2012, the Board remanded the case for further development.  In that decision, the Board explained that there were two separate claims on appeal, as noted on the title page of this decision.  See Boggs v Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).

In November 2015, prior to certification of the appeal to the Board, the Veteran's attorney withdrew his representation of the Veteran.  The Veteran is currently proceeding pro se.


FINDINGS OF FACT

1.  An October 1970 rating decision denied entitlement to service connection for hepatitis A.  The Veteran was notified of that decision, but did not initiate an appeal, and new and material evidence was not received within one year of the notice of that rating decision.

2.  The evidence received since October 1970, when considered by itself or in connection with evidence previously assembled, does not relate to unestablished facts necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the claim of service connection for hepatitis A.
3.  The preponderance of competent and credible evidence weighs against finding that the Veteran's hepatitis C was incurred in or is otherwise related to his active duty service.


CONCLUSIONS OF LAW

1.  The October 1970 rating decision, which denied the Veteran's claim of entitlement to service connection for hepatitis A, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.201, 20.302, 20.1103 (2016).

2.  The evidence received since the October 1970 rating decision is not new and material, and the claim of entitlement to service connection for hepatitis A is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156, 3.655 (2016).

3.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.301, 3.159, 3.303, 3.655 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veteran's Claim Assistance Act of 2000 (VCAA) 

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in February 2009 and November 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  These records have been associated with the claims file.  In February 2009, VA afforded the Veteran an appropriate VA medical examination.  Additionally, in a June 2012 Board remand, the Board expanded the Veteran's issues to include service connection for hepatitis C.  The Board instructed the RO to schedule a new VA examination to determine if the Veteran had hepatitis A or C.  However, the Veteran did not report for the examination and did not provide good cause or any reason for missing the examination, and the request was cancelled by VA in November 2015.  In its May 2017 Supplemental Statement of the Case (SSOC), the RO denied the claim.

II.  Stegall compliance

The case was last remanded in June 2012.  The Board instructed the RO to provide the Veteran notice regarding service connection for hepatitis C, obtain outstanding VA treatment records, schedule the Veteran for a VA examination, then, readjudicate the claims.  In November 2015, the RO provided the Veteran with the notice and obtained the outstanding VA treatment records.  In November 2015, the Veteran did not report for the examination and did not provide a good cause.  In May 2017, the RO re-adjudicated the claim, and issued a SSOC.  The Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the Board will address the merits of the claims.

II.  New and Material Evidence

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In an October 1970 rating decision, the RO denied the claim of entitlement to service connection for hepatitis because although the Veteran had in-service treatments for hepatitis, he recovered without complications and/or sequelae and hepatitis was not shown on his separation examination.  Additionally, the RO noted that the Veteran's hepatitis was a result of the Veteran's willful misconduct.  The Veteran was provided notice of that decision the same month.

The Veteran did not submit a notice of disagreement with the October 1970 rating decision.  No new and material evidence was received by VA within one year of the issuance of the October 1970 rating decision.  As such, the October 1970 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

In November 2008, VA received the Veteran's claim to reopen.

Since the final October 1970 RO decision, the evidence that was submitted to the RO included the Veteran's statements stating that he contracted hepatitis in service and VA treatment records.  See medical treatment records-government facility received in November 1971, December 2008, and November 2015.  These records documented the Veteran's drug treatments and overall health assessments.  A February 2009 VA examination which confirmed the Veteran's hepatitis C diagnosis was also added to the record.  
The evidence submitted since the October 1970 RO decision is new because it was not of record at the time of the final RO decision in October 1970.  Although the evidence identified above is new, this new evidence is not material to the Veteran's claim for service connection for hepatitis because it does not provide evidence that the Veteran's hepatitis is related to service and/or was not a result of misconduct.  Thus, this information is merely cumulative and/or redundant of information previously of record.  

Additionally, as discussed above, in November 2015, the Veteran was scheduled for a VA examination.  The Veteran was notified in a November 2015 letter that failure to report for an examination could result in denial of his claim; the letter noted that examples of "good cause" to miss an examination include, but are not limited to: illness, hospitalization, and death of a family member.  The Veteran failed to report for the examination.  When a claimant fails to report for an examination scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim shall be denied.  See 38 C.F.R. § 3.655(b).  As the Veteran failed to report without good cause to the VA examination scheduled in connection with his claim to reopen, the claim to reopen is denied.  

IV.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131. 

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

VA recognizes a number of risk factors for hepatitis C.  Such risk factors include transfusion of blood or blood products before 1992, organ transplant before 1992, hemodialysis, tattoos, body piercing, IV drug use (from shared instruments), high-risk sexual activity, intranasal cocaine (from shared instruments), accidental exposure to blood products as a health care worker, combat medic, or corpsman by percutaneous (through the skin) exposure or mucous membrane exposure, and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or the sharing of toothbrushes or shaving razors.  See VA Training Letter 211A (01-02) April 17, 2001; VA Training Letter 211B (98-110) (November 30, 1998).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

During the appeal period, the Board finds that the first element under Shedden is met, as a diagnosis of hepatitis C is of record.  See, e.g., February 2009 VA Examination Report.  However, the Board notes that a May 2013 VA treatment record reflects that the Veteran does not have active hepatitis C.  See Medical Treatment Records-Government Facility, entered in VBMS in November 2015, page 1.  

The Veteran contends that his hepatitis is related to service.  

The Veteran's service treatment records include records dated in April 1969 reflecting treatment and diagnosis for viral hepatitis.  See STRs entered in VBMS in August 1970, pages 13, 15.  Additionally, on his January 1970 Separation Report of Medical Examination, the Veteran noted that he had tattoos on his left calf and right ankle that were not listed on his November 1967 Report of Medical History: Pre-Induct paperwork.  See id. at page 46 and 32.  As noted above, one of the risk factors for hepatitis C includes tattoos.  Accordingly, the Board will afford the Veteran the benefit of the reasonable doubt, and finds the second Shedden element, an in-service event, has been met. 

However, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's hepatitis C had its onset during active duty service or that his hepatitis C is otherwise related to his active duty service.  Therefore, the third element under Shedden is not met.

In July or August 1969, the Veteran was seen at the U.S. Army Hospital.  The examiner noted that the Veteran's viral hepatitis was resolved with no recurrence of symptoms.  See STRs at pages 13 and 25.  In January 1970, the Veteran was examined at the time of his separation from service; there was no note of hepatitis, and the Veteran was noted as qualified for "refrad."  See STRs: Report of Medical Examination, Page 46.  

In August 1970, following his separation from service, the Veteran was seen at the VA Hospital in Providence, Rhode Island.  He was diagnosed with hepatitis, type unknown.  The examiner noted that, in April 1969 while he was in the Army, the Veteran was hospitalized and had fully recovered from viral hepatitis.  The examiner noted that, during the months before being admitted to the hospital in Providence, the Veteran had been exposed to drugs and needles.  The Veteran was given dietary therapy and bed rest; thereafter, his liver function became normal, and he became asymptomatic.  

In November 2008 at the VAMC, the psychology intern noted that the Veteran was diagnosed with hepatitis B.  See Medical Treatment Records-Government Facility: Consult/Substance Abuse entered in VBMS in December 2008, page 6.   

In November 2008, the Veteran submitted an application for hepatitis A.  See VA 21-526: Veterans Application for Compensation or Pension.  

In November 2008, the Veteran was admitted to Brockton VA for "ivdu," which stands for intravenous drug user.  However, in December 2008, the Veteran's hcv rna was negative for hepatitis C.  See Medical Treatment Records-Government Facility, entered in VBMS in November 2015, page 10.  

In February 2009, the Veteran was afforded a VA examination.  The examiner reviewed the claims file and performed an in-person examination.  The examiner noted that, while he was in the Army, the Veteran was diagnosed with viral hepatitis.  The examiner noted that when the viral hepatitis reoccurred, the Veteran was admitted to Providence VA hospital.  The examiner noted that in October 2008, the Veteran tested low-positive for hepatitis C ab.  The examiner diagnosed the Veteran with hepatitis C AB. 

In June 2012, the Board expanded the Veteran's claim to include hepatitis C.  The Board remanded the claim for a VA examination to determine the etiology of the Veteran hepatitis C, clarify the type of hepatitis infection the Veteran experienced while he was in service, and identify whether the Veteran manifested any current residuals from the infectious hepatitis treated in service.   

In May 2013, the Boston OPC noted that the Veteran did not have active hepatitis C.  See Medical Treatment Records-Government Facility, entered in VBMS in November 2015, page 1.  

In November 2015, the Veteran was scheduled for a VA examination.  However, the Veteran did not attend the examination.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(b).

Accordingly, the Board finds that the medical evidence of record does not contain a nexus opinion by a medical professional relating the Veteran's current hepatitis C to his active duty service.  The Board notes that during service, the Veteran was diagnosed with infectious/viral hepatitis; however, after treatment, the Veteran's hepatitis was resolved with no recurrence of symptoms.  Additionally, after examination, it was noted that the Veteran was qualified for discharge.  In August 1970, following his separation from service, the Veteran was hospitalized for an unknown hepatitis.  The examiner noted the Veteran had been exposed to drugs and needles.  The Board notes that the first objective post-service evidence of a diagnosis of hepatitis C was in October 2008, which is more than 38 years after the Veteran's period of service.  As hepatitis was not shown for many decades after the Veteran's period of service, this weighs against a claim that it was related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).   

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's hepatitis C was incurred in, or is otherwise related to, his active duty service.  Therefore, service connection cannot be established on a direct basis.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for hepatitis C.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).9).
ORDER

New and material evidence has not been submitted, and the claim of entitlement to service connection for hepatitis A is not reopened.

Entitlement to service connection for hepatitis C is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


